Gilfillan, C. J.
Michael Glynn died in Hennepin county, in this state. His brother Peter Glynn, living in New Jersey, hearing of the death, came to Minneapolis to loolc after the estate, and remained about two months, till an administrator was appointed. He paid out for railroad fares, board, and other expenses about $160. Afterwards, by the advice of the administrator, he went to Ireland to ascertain the whereabouts of other heirs or next of kin, and was gone about two months, expending in traveling and other expenses about $.180. And he also claims his time was worth $50 per month. The court below finds that he rendered the services on his own account, and the estate was in no way benefited by them.
The question is, were these items proper charges by the administrator as expenses of administration? We fail to see that they had anything to do with the administration. His coming to Minneapolis was not only before there was any administrator, but was clearly in his own interest, to get what there might be for him in the estate. His going to Ireland might be a benefit to the heirs or next of kin found by him, as it might enable them to get their share of the estate. If so, he must settle with them. If such items are to be allowed as expenses of administration, they must be paid before any one else, even creditors, can be paid. If one coming from a distance to look out for his own interest in the estate of one dying here may be allowed his expenses, and especially if he may malee himself a roving commissioner to hunt up others interested with him, and the cost of the hunt is to be allowed as expenses of administration, it will furnish a convenient and simple mode of using up moderate estates.
Such claims cannot be allowed.
Judgment affirmed.
Buck and Canty, JJ., took no part in this decision.
(Opinion published 58 N. W. 684.)